DETAILED ACTION
This is a first office action in response to application No. 16/985,450 filed on 09/01/2020, in which claims 21 - 37 are presented for examination. Currently claims 1 – 20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
3.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21 - 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 10,754,442. Although the claims at issue are not identical, the claims are not patentably distinct from each other because the patent and the current application are claiming common subject matter, as follows: 




Current Application No. 16/985,450 
Patent No. 10,754,442 
Claim 21, A film comprising:


a wavelength selective film, wherein the wavelength selective film is reflective for infrared or near-infrared radiation and transparent for visible radiation, wherein the wavelength selective film forms a plurality of three-dimensional structures embodied on or within the wavelength selective film, each of the plurality of three-dimensional structures having a reflecting surface configured to retro-reflect infrared or near-infrared radiation from a radiation source back to a detector located at the radiation source, 


wherein an angle between the radiation from the radiation source incident to the reflecting surface and radiation reflected from the reflecting surface is between +/-15 degrees.
Claim 22, The film of claim 21, wherein each of the plurality of three-dimensional structures comprises a hemispherical or partially hemispherical structure.
Claim 1, A film comprising: 
a writing surface; and 
a wavelength selective film adjacent to and substantially parallel with the writing surface, wherein the wavelength selective film is reflective for infrared or near-infrared radiation and transparent for visible radiation, wherein the wavelength selective film forms a plurality of three-dimensional structures embodied on or within the wavelength selective film, each of the plurality of three-dimensional structures having a reflecting surface configured to retro-reflect infrared or near-infrared radiation from a radiation source back to a detector located at the radiation source, wherein the reflecting surface is configured to retro-reflect infrared or near-infrared radiation when an angle between the infrared or near-infrared radiation from the radiation source and the writing surface is between 30 and 60 degrees and wherein an angle between the radiation from the radiation source incident to the reflecting surface and radiation reflected from the reflecting surface is between +/−15 degrees.
Claim 2, The film of claim 1, wherein each of the plurality of three-dimensional structures comprises a hemispherical or partially hemispherical structure.
Claim 23, The film of claim 21, wherein each of the plurality of three-dimensional structures comprises a conical structure. 
Claim 24, The film of claim 21, wherein each of the plurality of three-dimensional structures comprises a parabolic structure.
Claim 25, The film of claim 21, wherein the wavelength selective film comprises a reflective multi-layered film forming the reflective surface of each of the plurality of three-dimensional structures.
Claim 26, The film of claim 21, wherein the plurality of three-dimensional structures are embossed into the wavelength selective film. 
Claim 27, The film of claim 21, wherein the plurality of three-dimensional structures are formed in a digital tracking pattern configured to provide a precise location within the pattern.
Claim 28, A surface comprising: 
a wavelength selective material reflective for infrared or near-infrared radiation and transparent for visible radiation, the wavelength selective material forming a plurality of three-dimensional structures embodied on or within the surface, each of the plurality of three-dimensional structures having a reflecting surface configured to retro- reflect infrared or near-infrared radiation from a radiation source back to a detector located at the radiation source.





Claim 29, The surface of claim 28, further comprising an electronic display.
Claim 30, The surface of claim 29, wherein a writing surface is incorporated into a viewing surface of the display.
Claim 31, The surface of claim 28, wherein each of the plurality of three-dimensional structures comprises a hemispherical structure, a partial hemispherical structure, a conical structure or a parabolic structure.                       

Claim 32, The surface of claim 28, wherein the plurality of three-dimensional structures are embossed into the wavelength selective material.
Claim 33, The surface of claim 28, wherein the plurality of three-dimensional structures are formed in a digital tracking pattern configured to provide a precise location within the pattern.
Claim 3, The film of claim 1, wherein each of the plurality of three-dimensional structures comprises a conical structure.
Claim 4, The film of claim 1, wherein each of the plurality of three-dimensional structures comprises a parabolic structure.
Claim 5, The film of claim 1, wherein the wavelength selective film comprises a reflective multi-layered film forming the reflective surface of each of the plurality of three-dimensional structures.
Claim 6, The film of claim 1, wherein the plurality of three-dimensional structures are embossed into the wavelength selective film.
Claim 7, The film of claim 1, wherein the plurality of three-dimensional structures are formed in a digital tracking pattern configured to provide a precise location within the pattern.
Claim 8, A surface comprising: 
a wavelength selective material reflective for infrared or near-infrared radiation and transparent for visible radiation, wherein the wavelength selective material forms a plurality of three-dimensional structures embodied on or within the surface, each of the plurality of three-dimensional structures having a reflecting surface configured to retro-reflect infrared or near-infrared radiation from a radiation source back to a detector located at the radiation source, wherein the reflecting surface is configured to retro-reflect infrared or near-infrared radiation when an angle between the infrared or near-infrared radiation from the radiation source and the surface is between 30 and 60 degrees and wherein an angle between the radiation from the radiation source incident to the reflecting surface and radiation reflected from the reflecting surface is between +/−15 degrees.
Claim 9, The surface of claim 8, further comprising a display.
Claim 10, The surface of claim 9, wherein the writing surface is incorporated into a viewing surface of the display.
Claim 11, The surface of claim 8, wherein each of the plurality of three-dimensional structures comprises a hemispherical structure, a partial hemispherical structure, a conical structure or a parabolic structure.                               
                                                           Claim 12, The surface of claim 8, wherein the plurality of three-dimensional structures are embossed into the surface.
                                                           Claim 13, The surface of claim 8, wherein the plurality of three-dimensional structures are formed in a digital tracking pattern configured to provide a precise location within the pattern.
Claim 34, An article of manufacture comprising:
a protective cover configured to substantially cover a handheld electronic device, wherein the electronic device includes an integral display, the protective 
a wavelength selective film configured to be disposed in the opening of the protective cover and adjacent to the integral display of the electronic device, wherein the wavelength selective film is transparent for visible radiation emitted from the integral display, the wavelength selective film forming a plurality of a three-dimensional structures embodied on or within the wavelength selective film, each of the plurality of three-dimensional structures having a surface configured to retro-reflect infrared or near-infrared radiation from a radiation source back to a detector located at the radiation Source.

Claim 14, An article of manufacture comprising: 
a protective cover configured to substantially cover a handheld electronic device, wherein the electronic device includes an integral display, the protective 
a wavelength selective film configured to be disposed adjacent to and in contact with the integral display of the electronic device, wherein the wavelength selective film is reflective for infrared or near-infrared radiation and transparent for visible radiation, wherein the wavelength selective film forms a plurality of a three-dimensional structures embodied on or within the wavelength selective film, each of the plurality of three-dimensional structures having a reflecting surface configured to retro-reflect infrared or near-infrared radiation from a radiation source back to a detector located at the radiation source, wherein the reflecting surface is configured to retro-reflect infrared or near-infrared radiation when an angle between the infrared or near-infrared radiation from the radiation source and the wavelength selective film is between 30 and 60 degrees, wherein an angle between the radiation from the radiation source incident to the reflecting surface and radiation reflected from the reflecting surface is between +/−15 degrees, and wherein the film is transparent to visible radiation emitted from the display.

Clam 35, The article of manufacture of claim 34, wherein each of the plurality of three-dimensional structures comprises a hemispherical structure, a partially hemispherical structure, a parabolic structure, or a conical structure.

Claim 15, The article of manufacture of claim 14, wherein each of the plurality of three-dimensional structures comprises a hemispherical structure, a partially hemispherical structure, a parabolic structure, or a conical structure.

Claim 36, The article of manufacture of claim 34, wherein the plurality of three- dimensional structures are formed from and embossed into the wavelength selective film.
Claim 16, The article of manufacture of claim 14, wherein the plurality of three-dimensional structures are formed from and embossed into the wavelength selective film.
Claim 37, The article of manufacture of claim 34, wherein the plurality of three- dimensional structures are formed in a digital tracking pattern configured to provide a precise location within the pattern.
Claim 17, The article of manufacture of claim 14, wherein the plurality of three-dimensional structures are formed in a digital tracking pattern configured to provide a precise location within the pattern.


Claim Rejections - 35 USC § 103
6.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.    Claims 21, 25 - 26, 28 - 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima “US 2012/0200709” in view of Kim “2006/0092145”.
Re-claim 21, Nakajima teaches a film (fig. 1; 32) comprising: 

Nakajima does not explicitly teach wherein an angle between the radiation from the radiation source incident to the reflecting surface and radiation reflected from the reflecting surface is between +/−15 degrees.
However, Kim teaches wherein an angle between the radiation from the radiation source (fig. 6; 160) incident to the reflecting surface (fig. 6; 166 reflective mirror) and radiation reflected from the reflecting surface is between +/−15 degrees. (fig. 4 and pars. [0013] and [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Nakajima with the teachings of Kim to provide an optical guide is constructed to have functions of illumination transfer and tip pointing, so that an inclined illumination angle of about 20.degree. is established with respect to a 
Re-claim 25, Nakajima teaches wherein the wavelength selective film (fig. 4; 460) comprises a reflective multi-layered film (par. [0043] reflector layer 460 can include a multilayer reflective coating) forming the reflective surface (fig. 4; reflector layer 460) of each of the plurality of three-dimensional structures. (e.g. figs. 4 - 9)
Re-claim 26, Nakajima teaches wherein the plurality of three-dimensional structures (e.g. figs. 4 - 9) are embossed into the wavelength selective film. (par. [0035])
Re-claim 28, Nakajima teaches a wavelength selective material reflective  (400) (par. [0043] reflector layer 460 can include a multilayer reflective coating) for infrared or near-infrared radiation and transparent (par. [0040] Bead bonding layer 420 can include any transparent resin) for visible radiation (fig. 4; 470), (par. [0035]) the wavelength selective material forming a plurality of three-dimensional structures embodied on or within the surface, each of the plurality of three-dimensional structures (e.g. figs. 4 - 9) having a reflecting surface (fig. 4; Reflector layer 460) configured to retro-reflect infrared or near-infrared radiation from a radiation source (par. [0068] …An LED light source 1202 emitting infra-red light…) back to a detector located at the radiation source. (pars. [0035] – [0037])
Nakajima does not explicitly teach a surface comprising: 
However, Kim teaches a surface (par. [0008]; detection region)

Re-claim 29, Nakajima in view of Kim teaches all the limitations of claim 28, Kim teaches the surface (par. [0008]; detection region) of claim 28, further comprising an electronic display. (fig. 7 and par. [0042]; display of a mobile terminal)
Re-claim 30, Nakajima in view of Kim teaches all the limitations of claim 29, Kim teaches wherein a writing surface is incorporated into a viewing surface of the display. (pars. [0042] the display of a mobile terminal and [0047] a detection region (the bottom of the device, the surface, etc.)
Re-claim 32, is rejected as applied to claim 26 above because the scope and contents of the recited limitations are substantially the same.
9.    Claims 22 - 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima “US 2012/0200709” and Kim “2006/0092145” in view of Nagahama “US 2012/0300306”.
Re-claim 22, Nakajima in view of Kim teaches all the limitations of claim 21 but do not teach wherein each of the plurality of three-dimensional structures comprises a hemispherical or partially hemispherical structure.
However, Nagahama teaches wherein each of the plurality of three-dimensional structures comprises a hemispherical or partially hemispherical structure. (par. [0168]; lines 1-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Nagahama to capable of blocking sunlight including visible light rays as well as suppressing glare and reflection. (Nagahama, par. [0007])
Re-claim 23, Nakajima in view of Kim teaches all the limitations of claim 21 but do not teach wherein each of the plurality of three-dimensional structures comprises a conical structure.
However, Nagahama teaches wherein each of the plurality of three-dimensional structures comprises a conical structure. (par. [0168]; lines 1-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Nagahama to capable of blocking sunlight including visible light rays as well as suppressing glare and reflection. (Nagahama, par. [0007])
Re-claim 24, Nakajima in view of Kim teaches all the limitations of claim 21 but do not teach wherein each of the plurality of three-dimensional structures comprises a parabolic structure.
However, Nagahama teaches wherein each of the plurality of three-dimensional structures comprises a parabolic structure. (par. [0168]; lines 1-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Nagahama to capable of blocking sunlight including visible light rays as well as suppressing glare and reflection. (Nagahama, par. [0007])
Re-claim 31, is rejected as applied to claims 22 - 24 above because the scope and contents of the recited limitations are substantially the same.
10.    Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima “US 2012/0200709” and Kim “2006/0092145” in view of Doray “US 2010/0001962”.
Re-claim 27, Nakajima in view of Kim teaches all the limitations of claim 21 but do not teach wherein the plurality of three-dimensional structures are formed in a digital tracking pattern configured to provide a precise location within the pattern.
However, Doray teaches wherein the plurality of three-dimensional structures are formed in a digital tracking pattern configured to provide a precise location within the pattern. (pars. [0046] - [0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Doray so as to a digital pen is capable of detecting the location pattern and providing 
Re-claim 33, is rejected as applied to claim 27 above because the scope and contents of the recited limitations are substantially the same.
11.    Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki “US 2009/0015548” in view of Nakajima “US 2012/0200709”.
Re-claim 34, Tazaki teaches an article of manufacture comprising: 
a protective cover (fig. 6; 130) configured to substantially cover a handheld electronic device, (fig. 2) wherein the electronic device includes an integral display, (fig. 2; 10) the protective cover (fig. 6; 130) having an opening configured to permit viewing of the integral display; (par. [0089]) and 
a wavelength selective film (fig. 2 and par. [0056] a pattern-printed sheet 11 having reflection patterns 110, and par. [117] wavelength-selective reflecting performance of which each of the reflection patterns 110, and par. [158] pattern-printed sheet 11 … the orientation film 123) configured to be disposed in the opening (see fig. 6) of the protective cover (fig. 6; 130) and adjacent to the integral display (fig. 2; 10) of the electronic device, (see fig. 2) 
Tazaki does not explicitly teach wherein the wavelength selective film is transparent for visible radiation emitted from the integral display, the wavelength selective film forming a plurality of a three-dimensional structures embodied on or within the wavelength selective film, each of the plurality of three-dimensional structures 
However, Nakajima teaches wherein the wavelength selective film (fig. 4 and 8 460) is transparent (par. [0040] Bead bonding layer 420 can include any transparent resin) for visible radiation (fig. 4; 470) emitted from the integral display, the wavelength selective film forming a plurality of a three-dimensional structures (e.g. figs. 4 - 9) embodied on or within the wavelength selective film, each of the plurality of three-dimensional structures having a surface configured to retro-reflect infrared or near-infrared radiation from a radiation source(par. [0068] …An LED light source 1202 emitting infra-red light…) back to a detector located at the radiation source. (pars. [0035] – [0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tazaki with the teachings of Nakajima to provide a retroreflective sheeting can also be a microsphere-based retroreflective sheeting that exhibits reduced retroreflectivity of incident infra-red light from high entrance angles and substantially unaffected retroreflectivity of incident visible light from entrance angles in the vicinity of the normal. (Abstract)
Re-claim 36, Tazaki in view of Nakajima teaches all the limitations of claim 34, Nakajima teaches wherein the plurality of three-dimensional structures (e.g. figs. 4 - 9) are formed from and embossed into the wavelength selective film. (par. [0035])
12.    Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tazaki “US 2009/0015548” in view of Nakajima “US 2012/0200709” further in view of Nagahama “US 2012/0300306”.
Re-claim 35, Tazaki in view of Nakajima teaches all the limitations of claim 34 but do not teach wherein each of the plurality of three-dimensional structures comprises a hemispherical structure, a partially hemispherical structure, a parabolic structure, or a conical structure.
However, Nagahama teaches wherein each of the plurality of three-dimensional structures comprises a hemispherical structure, a partially hemispherical structure, a parabolic structure, or a conical structure. (par. [0168]; lines 1-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Nagahama to capable of blocking sunlight including visible light rays as well as suppressing glare and reflection. (Nagahama, par. [0007])
13.    Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Tazaki “US 2009/0015548” in view of Nakajima “US 2012/0200709” in view of Doray “US 2010/0001962”.
Re-claim 37, Tazaki in view of Nakajima teaches all the limitations of claim 34 but do not teach wherein the plurality of three-dimensional structures are formed in a digital tracking pattern configured to provide a precise location within the pattern.
However, Doray teaches wherein the plurality of three-dimensional structures are formed in a digital tracking pattern configured to provide a precise location within the pattern. (pars. [0046] - [0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Doray so as to a digital pen is capable of detecting the location pattern and providing corresponding information to a central processing system for the display, (Doray, par. [0030])
Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                         03/29/2022R